12-3646
         Sangpo v. Holder
                                                                                        BIA
                                                                                   Sichel, IJ
                                                                               A093 043 238
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of January, two thousand fifteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       DAWA SANGPO, AKA SOM NURBU
14       SHERPA,
15                Petitioner,
16
17                          v.                                  12-3646
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED
21       STATES ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:                  Dawa Sangpo, pro se, Central Islip,
26                                        New York.
27       FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
28                                        General; Jennifer L. Lightbody,
29                                        Senior Litigation Counsel; Stefanie
 1                           A. Svoren-Jay, Trial Attorney,
 2                           Office of Immigration Litigation,
 3                           United States Department of Justice,
 4                           Washington D.C.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Dawa Sangpo, an alleged native and citizen of the Tibet

10   Autonomous Region of China, seeks review of an August 14,

11   2012, decision of the BIA affirming the January 6, 2011,

12   decision of an Immigration Judge (“IJ”), denying his

13   application for asylum, withholding of removal, and relief

14   pursuant to the Convention Against Torture (“CAT”).       In re

15   Dawa Sangpo, No. A093 043 238 (B.I.A. Aug. 14, 2012), aff’g

16   No. A093 043 238 (Immig. Ct. N.Y. City Jan. 6, 2011).       We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       Under the circumstances of this case, we have reviewed

20   the decisions of the IJ and the BIA “for the sake of

21   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448

22 F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

23   review are well established.    See 8 U.S.C. § 1252(b)(4)(B);

24   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

                                     2
 1       For asylum applications like Sangpo’s, governed by the

 2   REAL ID Act of 2005, the agency may, “[c]onsidering the

 3   totality of the circumstances,” base a credibility

 4   determination on inconsistencies in asylum applicant’s

 5   statements and other record evidence “without regard to

 6   whether” they go “to the heart of the applicant’s claim.”       8

 7   U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”        Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per curiam).

12   Substantial evidence supports the agency’s adverse

13   credibility determination.

14       The agency reasonably relied on inconsistencies in the

15   record regarding whether Sangpo was married at the time

16   police searched his home, when he and his parents went to

17   Nepal to arrange his travel to the United States, and why he

18   failed to obtain evidence from a friend with first-hand

19   knowledge of his claim.    8 U.S.C. § 1158(b)(1)(B)(iii).      The

20   agency was not compelled to credit his explanations for

21   these inconsistencies.     See Majidi v. Gonzales, 430 F.3d 77,

22   80-81 (2d Cir. 2005).     Having questioned Sangpo’s

23   credibility, the agency reasonably determined that his

                                     3
 1   failure to corroborate his claim further undermined his

 2   credibility. See Biao Yang v. Gonzales, 496 F.3d 268, 273

 3   (2d Cir. 2007) (per curiam).

 4       Given the inconsistencies and lack of corroboration,

 5   the agency reasonably found Sangpo not credible.    That

 6   finding is dispositive of asylum, withholding of removal,

 7   and CAT relief.   See Paul v. Gonzales, 444 F.3d 148, 156-57

 8   (2d Cir. 2006).
 9
10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.    Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                    4